Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 1 of 23




         EXHIBIT 11
                     Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 2 of 23

                                                                     A-362
                                                                               https://www.sec.gov/Archives/edgar/data/1499744/00011442041609792 ...
                         Case 1:16-cv-08759-KPF Document 49-3 Filed 04/28/17 Page 156 of 222

                  The value of your investment in our ADSs may be affected by the foreign exchange rate between U.S. dollars and
           Renminbi, because we use Renminbi as our functional and reporting currency while the ADSs will be traded in U.S. dollars.


                                                                          76




155of221                                                                                                                          4/26/2017 5:50 PM
                        Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 3 of 23

                                                                         A-363
                                                                                  https://www.sec.gov/Archives/edgar/data/1499744/000 l l 442041609792 ...
                           Case 1:16-cv-08759-KPF Document 49-3 Filed 04/28/17 Page 163 of 222



                  Other than the changes noted above to remediate the previously reported material weakness, there were no changes in our
        internal controls over financial reporting that occurred during the period covered by this annual report on Form 20-F that have
        materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.

            Item 16A.     Audit Committee Financial Expert

                    We have determined that Mr. Ke Zhang, an independent director (under the standards set forth in Section 303A of the
            Corporate Governance Rules of the New York Stock Exchange and Rule I OA-3 under the Securities Exchange Act of 1934, as
            amended), qualifies as an "audit committee financial expert."

            Item 168.     Code of Ethics

                       Our board has adopted a code of business conduct and ethics that provides that our directors and officers are expected to
            avoid any action, position or interest that conflicts with the interests of our company or gives the appearance of a conflict. Directors
            and officers have an obligation under our code of business conduct and ethics to advance our company's interests when the
            opportunity to do so arises. We have posted a copy of our code of business conduct and ethics on our website at
            http://ir.dangdang.com.

            Item 16C.     Principal Accountant Fees and Services

                     The following table sets forth the aggregate fees by categories specified below in connection with certain professional
            services rendered by Ernst & Young Hua Ming LLP, our principal external auditors, for the periods indicated. We did not pay any
            other fees to our auditors during the periods indicated below.

                                                                                                         For the Year Ended December 31,
                                                                                                             2014                     2015
            Audit fees (ll                                                                          RMB         3,250,000    RMB         3,250,000
            Audit-related fees (2)                                                                   RMB        1,350,000    RMB         1,350,000


            (I) "Audit fees•· means the aggregate fees billed or unbilled in each of the fiscal years listed for professional services rendered by
                our principal auditors for the audit of our annual financial statements.

            (2) "Audit-related fees" means the aggregate fees billed in each of the fiscal years listed for assurance and related services by our
                principal auditors that are reasonably related to the performance of the audit or review of our financial statements and are not
                reported under "Audit fees."

                     All audit and non-audit services provided by our independent auditors must be pre-approved by our audit committee.

            Item l6D.     Exemptions from the Listing Standards for Audit Committees

                     Not applicable.

            Item 16E.     Purchases of Equity Securities by the Issuer and Affiliated Purchasers

                     None.

            Item 16F.     Change in Registrant's Certifying Accountant

                     Not applicable.

            Item 16G.     Corporate Governance

                     Certain corporate governance practices in the Cayman Islands, which is our home country. differ significantly from the
            New York Stock Exchange corporate governance listing standards. For example. neither the Companies Law of the Cayman Islands
            nor our memorandum and articles of association requires a majority of our directors to be independent and we could include
            non-independent directors as members of our compensation committee and nominating committee. and our independent directors



162 of221                                                                                                                                   4/26/2017 5:50 PM
                      Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 4 of 23

                                                                       A-364
                                                                                 https://www.sec.gov/Archives/edgar/data/1499744/000 I 1442041609792 .. .
                          Case 1:16-cv-08759-KPF Document 49-3 Filed 04/28/17 Page 164 of 222
            would not necessarily hold regularly scheduled meetings at which only independent directors are present. Currently, we do not plan
            to rely on home country practice with respect to our corporate governance. However, ifwe choose to follow home country practice
            in the future, our shareholders may be afforded less protection than they otherwise would under the New York Stock Exchange
            corporate governance listing standards applicable to U.S. domestic issuers.


                                                                            80




163 of221                                                                                                                            4/26/2017 5 :50 PM
Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 5 of 23

                                A-365
   Case 1:16-cv-08759-Kf-JI- LJocument 49-4 Filed 04/28/17 Page 1 of 30




                           EXHIBI'f D
            Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 6 of 23

                                                           A-366
                  Case 1:16-cv-08759-KPF Document 49-4 Filed 04/28/17 Page 2 of 30
EX-3 .2 3 h04369exv3w2.htm EX-3.2

                                                                                                                       Exhibit 3.2


                                          THE COMPANIES LAW (2010 REVISION)
                                               OF THE CAYMAN ISLANDS
                                             COMPANY LIMITED BY SHARES
                         SIXTH AMENDED AND RESTATED MEMORANDUM OF ASSOCIATION
                                                               OF
                                          E-COMMERCE CHINA DANGDANG INC.
                                               Adopted by a Special Resolution
                                              passed on November 15, 2010 and
                 effective immediately upon the completion of the Company's initial public offering of Class A
                               Common Shares represented by American Depositary Shares
1.   The name of the Company is E-Commerce China Dangdang Inc.
2.   The registered office of the Company shall be at the offices of Maples Corporate Services Limited, PO Box 309,
     Ugland House, KY1-1104, Grand Cayman , Cayman Islands or at such other place as the Directors may from time to
     time decide.
3.   Subject to the following provisions of this Memorandum, the objects for which the Company is established are
     unrestricted and the Company shall have full power and authority to carry out any object not prohibited by the
     Companies Law (2010 Revision) or as the same may be revised from time to time, or any other law of the Cayman
     Islands.
4.   Nothing in this Memorandum shall permit the Company to carry on a business for which a license is required under the
     laws of the Cayman Islands unless duly licensed.
5.   The Company shall not trade in the Cayman Islands with any person, firm or corporation except in furtherance of the
     business of the Company carried on outside the Cayman Islands; provided that nothing in this clause shall be
     construed as to prevent the Company effecting and concluding contracts in the Cayman Islands , and exercising in the
     Cayman Islands all of its powers necessary for the carrying on of its business outside the Cayman Islands.
6.   The liability of each Member is limited to the amount from time to time unpaid on such Member's shares .
7.   The share capital of the Company is US$100,000 divided into 686,505,790 Class A Common Shares of a par value of
     US$0.0001 each and 313,494,210 Class B Common Shares of a par value of US$0.0001 each.
8.   The Company has the power to redeem or purchase any of its shares and to increase or reduce the said capital subject
     to the provisions of the Companies Law (2010 Revision) and the Articles of Association and to issue any part of its
     capital, whether original , redeemed or increased with or without any preference, priority or special privilege or subject to
     any postponement of rights or to any conditions or restrictions and so that unless the conditions of issue shall
     otherwise expressly declare, every issue of shares, whether declared to be preference or otherwise, shall be subject to
     the powers hereinbefore contained .
9.   The Company has the power to register by way of continuation as a body corporate limited by shares under the laws of
     any jurisdiction outside the Cayman Islands and to be deregistered in the Cayman Islands .
                Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 7 of 23
                                                           A-367
                  Case 1:16-cv-08759-KPF Document 49-4 Filed 04/28/17 Page 11 of 30




16. All instruments of transfer registered shall be retained by the Company.


                                    REDEMPTION AND PURCHASE OF OWN SHARES
17. Subject to the provisions of the Statutes and these Articles, the Company may:
    (a)   issue shares on terms that they are to be redeemed or are liable to be redeemed at the option of the Company or
          the Member and the redemption of shares shall be effected on such terms and in such manner as the Board may,
          before the issue of such shares, determine;
    (b)   purchase its own shares (including any redeemable shares) provided that the Members shall have approved the
          manner of purchase by ordinary resolution or the manner of purchase is in accordance with the Articles 18 and 18A
          (this authorisation is in accordance with section 37(2) of the Companies Law; and
    (c)   the Company may make a payment in respect of the redemption or purchase of its own shares in any manner
          permitted by the Statutes, including out of capital.
18. Purchase of shares listed on the New York Stock Exchange: the Company is authorised to purchase any Share listed
    on the New York Stock Exchange in accordance with the following manner of purchase:
    (a)   the maximum number of shares that may be repurchased shall be equal to the number of issued and outstanding
          shares less one Share; and
    (b}   the repurchase shall be at such time, at such price and on such other terms as determined and agreed by the
          Board in their sole discretion; provided, however, that:
          (i)    such repurchase transactions shall be in accordance with the relevant code, rules and regulations applicable
                 to the listing of the shares on the New York Stock Exchange; and
          (ii)   at the time of the repurchase, the Company is able to pay its debts as they fall due in the ordinary course of
                 its business .
18A. Purchase of shares not listed on the New York Stock Exchange: the Company is authorised to purchase any shares
     not listed on the New York Stock Exchange in accordance with the following manner of purchase:
    (a)   the Company shall serve a repurchase notice in a form approved by the Board on the Member from whom the
          shares are to be repurchased at least two business days prior to the date specified in the notice as being the
          repurchase date;
    (b)   the price for the shares being repurchased shall be such price agreed between the Board and the applicable
          Member;
    (c)   the date of repurchase shall be the date specified in the repurchase notice; and
    (d)   the repurchase shall be on such other terms as specified in the repurchase notice as determined and agreed by the
          Board and the applicable Member in their sole discretion.
19. The redemption or purchase of any share shall not be deemed to give rise to the redemption or purchase of any other
    share and the Company is not obligated to purchase any other share other
             Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 8 of 23

                                                           A-368
                  Case 1:16-cv-08759-KPF Document 49-4 Filed 04/28/17 Page 19 of 30




     (b)   in the case of a poll taken more than 48 hours after it is demanded, be deposited as aforesaid after the poll has
           been demanded and not less than 24 hours before the time appointed for the taking of the poll; or
     (c)   where the poll is not taken forthwith but is taken not more than 48 hours after it was demanded be delivered at the
           meeting at which the poll was demanded to the chairman or to the secretary or to any director;
    provided that the Directors may in the notice convening the meeting, or in an instrument of proxy sent out by the
    Company, direct that the instrument appointing a proxy may be deposited (no later than the time for holding the meeting
    or adjourned meeting) at the registered office or at such other place as is specified for that purpose in the notice
    convening the meeting, or in any instrument of proxy sent out by the Company. The Chairman may in any event at his
    discretion direct that an instrument of proxy shall be deemed to have been duly deposited. An instrument of proxy that
    is not deposited in the manner permitted shall be invalid.
74. Votes given in accordance with the terms of an instrument of proxy shall be valid notwithstanding the previous death or
    insanity of the principal or revocation of the proxy or of the authority under which the proxy was executed, or the
    transfer of the share in respect of which the proxy is given unless notice in writing of such death, insanity, revocation or
    transfer was received by the Company before the commencement of the general meeting, or adjourned meeting at
    which it is sought to use the proxy.


                             CORPORATIONS ACTING BY REPRESENTATIVES AT MEETING
75. Any corporation which is a Member or a Director may by resolution of its directors or other governing body authorise
    such person as it thinks fit to act as its representative at any meeting of the Company or of any class of Members or of
    the Board of Directors or of a committee of Directors, and the person so authorized shall be entitled to exercise the
    same powers on behalf of the corporation which he represents as that corporation could exercise if it were an individual
    Member or Director.


                                                     CLEARING HOUSES
76. If a clearing house (or its nominee) is a Member of the Company it may, by resolution of its directors or other governing
    body or by power of attorney, authorise such person or persons as it thinks fit to act as its representative or
    representatives at any general meeting of the Company or at any general meeting of any class of Members of the
    Company provided that, if more than one person is so authorized, the authorisation shall specify the number and class
    of shares in respect of which each such person is so authorized. A person so authorized pursuant to this provision shall
    be entitled to exercise the same powers on behalf of the clearing house (or its nominee) which he represents as that
    clearing house (or its nominee) could exercise if it were an individual member of the Company holding the number and
    class of shares specified in such authorisation.


                                                          DIRECTORS
77. (a)    The Board shall consist of not less than five Directors (exclusive of alternate Directors), provided that the
           Company may from time to time by Ordinary Resolution increase or decrease the number of Directors on the
           Board.
    (b)    Each Director shall hold office until the expiration of his term and until his successor shall have been elected and
           qualified. The Board of Directors shall have a Chairman of
            Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 9 of 23
                                                          A-369
                Case 1.16-cv-08759-KPF Ducur11e11L 49-4 Filed 04/28/17 Page 20 of 30




          the Board of Directors (the "Chairman") elected and appointed by a majority of the Directors then in office. The
          Directors may also elect a Co-Chairman or a Vice-Chairman of the Board of Directors (the "Co-Chairman"). The
          Chairman shall preside as chairman at every meeting of the Board of Directors . To the extent the Chairman is not
          present at a meeting of the Board of Directors, the Co-Chairman, or in his absence, the attending Directors may
          choose one Director to be the chairman of the meeting. The Chairman's voting right as to the matters to be
          decided by the Board of Directors shall be the same as other Directors. Subject to these Articles and the
          Companies Law, the Company may by Ordinary Resolution elect any person to be a Director either to fill a casual
          vacancy on the Board or as an addition to the existing Board. The Directors by the affirmative vote of a simple
          majority of the remaining Directors present and voting at a Board meeting, or the sole remaining Director, shall
          have the power from time to time and at any time to appoint any person as a Director to fill a casual vacancy on
          the Board or as an addition to the existing Board, subject to the Company's compliance with director nomination
          procedures required under applicable New York Stock Exchange corporate governance rules, as long as the
          Company's American Depositary Shares are trading on the New York Stock Exchange.
    (c)   A Director may be removed from office by Special Resolution at any time before the expiration of his term
          notwithstanding any agreement between the Company and such Director (but without prejudice to any claim for
          damages under such agreement).
    (d)   A vacancy on the Board created by the removal of a Director may be filled by the election or appointment by
          Ordinary Resolution at the meeting at which such Director is removed or by the affirmative vote of a simple
          majority of the remaining Directors present and voting at a duly called and constituted Board meeting.
          Notwithstanding anything to the contrary in these Articles, any persons entitled to designate any individual to be
          elected as a director of the Board pursuant to the Article 77(b) above shall have the right to remove any such
          director occupying such position and to fill any vacancy caused by the death, disability, retirement, resignation or
          removal of any director occupying such position during the periods specified in Article 77(b). If a vacancy is
          created on the Board at any time by the death, disability, retirement, resignation or removal of any director
          designated pursuant to the above Article 77(b), the replacement to fill such vacancy shall be designated in the
          same manner, in accordance with this Article 77(b), as the director whose seat was vacated.
78. The Board may, from time to time, and except as required by applicable law or the listing rules of the recognized stock
    exchange or automated quotation system where the Company's securities are traded, adopt, institute, amend, modify
    or revoke the corporate governance policies or initiatives, which shall be intended to set forth the policies of the
    Company and the Board on various corporate governance related matters as the Board shall determine by resolution
    from time to time.
79. A Director shall not be required to hold any shares in the Company by way or 4ua.liriGc:1liu11. A Di1edu1 wl 1u is 11ul c:1
    member of the Company shall nevertheless be entitled to receive notice of and to attend and speak at general meetings
    of the Company and all classes of shares of the Company.


                                           DIRECTORS' FEES AND EXPENSES
80. The Directors may receive such remuneration as the Board may from time to time determine. The Directors may be
    entitled to be repaid all traveling, hotel and incidental expenses reasonably incurred or expected to be incurred by him in
    attending meetings of the Board or committees of the Board or general meetings or separate meetings of any class of
    shares or of
Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 10 of 23
                              A-370
    Case 1:16-cv-08759-KPF Document 49-5   Filed 04/28/17 Page 1 of 3




                         EXJ-IIBIT E
                  Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 11 of 23
                                                                     A-371
                                                                             http://nysemanual.nyse.com/LCMTools/TOCChapter.asp?print= I &manu ...
                         Case 1: 16-cv-08759-KPF Document 49-5 Filed 04/28/17 Page 2 of 3

          303A.10 Code of Business Conduct and Ethics

          Listed companies must adopt and disclose a code of business conduct and ethics
          for directors, officers and employees, and promptly disclose any waivers of t11e
          code for directors or executive officers.

          Commentary: No code of business conduct and ethics can replace the thoughtful
          behavior of an ethical director, officer or employee. However, such a code can
          focus the board and management on areas of ethical risk, provide guidance to
          personnel to help them recognize and deal with ethical issues, provide
          mechanisms to report unethical conduct, and help to foster a culture of honesty
          and accountability.

          Each code of business conduct and ethics must require that any waiver of the code
          for executive officers or directors may be made only by the board or a board
          committee.

          Each code of business conduct and ethics must also contain compliance standards
          and procedures that will facilitate the effective operation of the code. These
          standards should ensure the prompt and consistent action against violations of the
          code .

          Each listed company may determine its own policies, but all listed companies
          should address the most important topics, including the following:

          • Conflicts of interest. A "conflict of interest" occurs when an individual's private
          interest interferes in any way - or even appears to interfere - with the interests of
          l~1e corporation as a whole. A conflict situation can arise when an employee, officer
          or director takes actions or has interests that may make it difficult to perform his or
          her company work objectively and effectively. Conflicts of interest also arise when
          an employee, officer or director, or a member of his or her family, receives improper
          personal benefits as a result of his or her position in the company. Loans to, or
          guarantees of obligations of, such persons are of special concern . The listed
          company should have a policy prohibiting such conflicts of interest, and providing a
          means for employees, officers and directors to communicate potential conflicts to
          the listed company.

          • Corporate opportunities. Employees, officers and directors should be prohibited
          from (a) taking for themselves personally opportunities that are discovered through
          the use of corporate property, information or position; (b) using corporate property,
          information, or position for personal gain ; and (c) competing with the company.
          Employees, officers and directors owe a duty to the company to advance its
          legitimate interests when the opportunity to do so arises .

          • Confidentiality. Employees, officers and directors should maintain the
          confidentiality of information entrusted to them by the listed company or its
          customers, except when disclosure is authorized or legally mandated . Confidential
          information includes all non-public information that might be of use to competitors,
          or harmful to the company or its customers, if disclosed.

          • Fair dealing. Each employee, officer and director should endeavor to deal fairly
          with the listed company's customers, suppliers , competitors and employees. None
          should take unfair advantage of anyone through manipulation, concealment, abuse
          of privileged information , misrepresentation of material facts , or any other unfair-
          dealing practice . Listed companies may write their codes in a manner that does not
          alter existing legal rights and obligations of companies and their employees, such
          as "at will" employment arrangements.




I   of2                                                                                                                         4/26/2017 6:18 PM
               Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 12 of 23

                                                                     A-372
                                                                             http://nysemanu al.nyse.com/LCMToo ls/TOCC hapter.asp ?print= J &manu ...
                        Case 1:16-cv-08759-KPF Document 49-5 Filed 04/28/17 Page 3 of 3

        • Protection and proper use of listed company assets. All employees , officers
        and directors should protect the listed company's assets and ensure their efficient
        use. Theft, carelessness and waste have a direct impact on the listed company's
        profitability. All listed company assets should be used for legitimate business
        purposes.

        • Compliance with laws, rules and regulations (including insider trading
        laws). The listed company should proactively promote compl iance with laws, rules
        and regulations, including insider trading laws. Insider trading is both unethical and
        illegal, and should be dealt with decisively.

        • Encouraging the reporting of any illegal or unethical behavior. The listed
        company should proactively promote ethical behavior. The listed company should
        encourage employees to talk to supervisors, managers or other appropriate
        personnel when in doubt about the best course of action in a particular situation.
        Additionally, employees should report violations of laws, rules , regulations or the
        code of business conduct to appropriate personnel. To encourage employees to
        report such violations, the listed company must ensure that employees know that
        the listed company will not allow retaliation for reports made in good faith .

        Website Posting Requirement: A listed company must make its code of business
        conduct and ethics available on or through its website.

        Disclosure Requirements: A listed company must disclose in its annual proxy
        statement or, if it does not file an annual proxy statement, in its annual report on
        Form 10-K filed with the SEC that its code of business conduct and ethics is
        available on or through its website and provide the website address.

        To the extent that a listed company's board or a board committee determines to
        grant any waiver of the code of business conduct and ethics for an executive officer
        or director, the waiver must be disclosed to shareholders within four business days
        of such determination . Disclosure must be made by distributing a press re lease ,
        providing website disclosure, or by filing a current report on Form 8-K with the
        SEC.

        Amended: November 25, 2009 (NYSE-2009-89) .

        © 2017 NYSE Euronext. All rights reserved .




2 of2                                                                                                                             4/26/2017 6:18 PM
Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 13 of 23

                                  A-373
    Case 1:1ti-cv-Ol:::l759-KPF Document 49-6 Filed 04/28/17 Page 1 of 55




                             EXHIBIT F
           Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 14 of 23

                                                          A-432
                 Case 1:16-cv-08759-KPF Document 49-16 Filed 04/28/17 Page 2 of 11
EX-99.1 21 h04369exv99wl.htm EX-99.1

                                                                                                                  Exhibit 99.1


                                         E-COMMERCE CHINA DANGDANG INC.
                                          Code of Business Conduct and Ethics

I. PURPOSE
       This Code of Business Conduct and Ethics (the "Code") contains general guidelines for conducting the business of E-
Commerce China Dangdang Inc. and its subsidiaries and affiliate entity (collectively, the "Company") consistent with the
highest standards of business ethics, and is intended to qualify as a "code of ethics" withi n the meaning of Section 406 of
the Sarbahes-Oxley Act of 2002 and the rules promulgated thereunder. To the extent this Code requires a higher standard
than required by commercial practice or applicable laws , rules or regulati ons, we adhere to these higher standards.
       This Code is designed to deter wrongdoing and to promote:
       honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal
       and professional relationships ;
       full, fair, accurate, timely, and understandable disclosure in reports and documents that the Company files with, or
       submits to, the U.S . Securities and Exchange Commission (the "SEC") and in other public communications made by
       the Company;
       compliance with applicable laws, rules and regulations ;
       prompt internal reporting of violations of the Code; and
       accountability for adherence to the Code.

II. APPLICABILITY
       This Code applies to all of the directors, officers and employees of the Company, whether they work for the Company
on a full-time, part-time, consultative, or temporary basis (each an "employee" and collectively, the "employees"). Certain
provisions of the Code apply specifically to our executive chairperson, chief executive officer, chief financial officer, chief
operating officer, chief technology officer, senior finance officer, controller, vice presidents and any other persons who
perform similar functions for the Company (each, a "senior officer;" and collectively, "senior officers ").
       The Board of Directors of the Company (the "Board") has appointed Qi Guo, the Company's senior legal counsel, as
the Compliance Officer for the Company. If you have any questions regarding the Code or would like to report any violation
of the Code, please email the Compliance Officer at corporatecompliance@dangdang.com.
           Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 15 of 23

                                                           A-433
                  case 1:16-cv-08759-KPF Document 49-16 Filed 04/28/17 Page 3 of 11




         This Code w as adopted by the Board of the Company on November _ _ , 201 0. The Code shall become effective
(the "Effective Time") upon the effectiveness of the Company's regis tration statement on Form F-1 relating to the Company's
initial public offering.

Ill. CONFLICTS OF INTEREST
Identifying Conflicts of Interest
        A confli ct of interest occurs when -an employee's private interest interferes , or appears to interfer-e, In any way with
the interests of the Company. as a w hole. You should activel y avoid any priv ate interest that may influence your ability to act
in the interests of the Company or that may make it difficult to perform your w ork objectiv ely and effectively. In general , the
following should be considered conflicts of interest:
       Competing Business . No employee may be employed by a business that competes with the Company or deprives it
       of any business .
       Corporate Opportunity. No employee should use corporate property, information or his or her position with the
       Company to secure a business opportunity that would otherwise be available to the Company. If you discover a
       business opportunity that is in the Company's line of business through the use of the Company's property,
       information or position, you must first present the business opportunity to the Company before pursuing the
       opportunity in your individual capacity.
       Financial Interests .
          (i)    No employee may have any financial interest (ownership or otherwise), either directly or indirectly through a
                 spouse or other family member, in any other business or entity if such interest adversely affects the
                 employee's performance of duties or responsibilities to the Company, or requires the employee to devote
                 certain time during such employee's working hours at the Company ;
          (ii)   No employee may hold any ownership interest in a privately-held company that is in competition with thP.
                 Company;
          (iii) An employee may hold up to but no more than 5% ownership interest in a publicly traded company that is in
                competition with the Company; provided that if the employee's ownership interest in such publicly traded
                company increases to more than 5%, the employee must immediately report such ownership to the
                Compliance Officer;
          (iv) No employee may held any ownership interest in a company that has a business relationship with the
               Company if such employee's duties at the Company include managing or supervising the Company 's
               business relations with that company; and

                                                                2
   Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 16 of 23

                                                    A-434
          Case 1:16-cv-08759-KPF Document 49-16 Filed 04/28/17 Page 4 of 11




  (v)   Notwithstanding other provisions of this Code,
        (a) a director or an immediate family member of such director (collectively for the director and her/his family
        member(s), "Director Affiliates") or a senior officer or an immediate family member of such senior officer
        (collectively for the senior officer and her/his family member(s), "Officer Affiliates") may continue to hold
        his/her/its investment or other financial interest in a business or entity (an "Interested Business") that:
            (1) was made or obtained either (x) before the Company invested in or otherwise became interested in
        such business or entity ; or (y) before the director or senior officer joined the Company (for the avoidance of
        doubt, regardless of whether the Company had or had not already invested in or otherwise become interested
        in such business or entity at the time the director or senior officer joined the Company); or
           (2) may in the future be made or obtained by the director or senior officer, provided that at the time such
        investment or other financial interest is made or obtained, the Company has not yet invested in or otherwise
        become interested in such business or entity;
        provided that such director or senior officer shall disclose such investment or other financial interest to the
        Board;
        (b) an interested director or senior officer shall refrain from participating in any discussion among directors or
        senior officers of the Company relating to an Interested Business and shall not be involved in any proposed
        transaction between the Company and an Interested Business; and
        (c) before any Director Affiliate or Officer Affiliate (i) invests, or otherwise acquires any equity or other
        financial interest, in a bus iness or entity that is in competition with the Company; or (ii) enters into any
        transaction with the Company, the related director or senior officer shall obtain advance approval from the
        Audit Committee of the Board.
For purposes of this Code, a company or entity is deemed to be "in competition with the Company" if it competes
w ith the Company's e-commerce business , including but not limited to selling and offering books and other media
and general merchandise products online and/or any other bus iness in which the Company is engaged.
Loans or Other Financial Transactions. No employee may obtain loans or guarantees of personal obligations from, or
enter into any other personal financial transaction with, any company that is a material customer, supplier or
competitor of the Company. This guideline does not prohibit arms-length transactions with recognized banks or other
financial institutions.

                                                          3
           Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 17 of 23

                                                           A-435
                 Case 1:16-cv-08759-KPF Document 49-16 Filed 04/28/17 Page 5 of 11




       Service on Boards and Committees . No employee should serve on a board of directors or trustees or on a committee
       of any entity (whether profit or not-for-profit) whose interests reasonably could be expected to conflict with those of
       the Company. Employees must obtain prior approval from the Board before accepting any such board or committee
       position. The Company may revisit its approval of any such position at any time to determine whether service in
       such position is still appropriate.
       It is difficult to list all of the ways in which a conflict of interest may arise, and we have provided only a few limited
examples . If you are faced with a difficult business decision that is not addressed above, ask yourself the following
questions :
               Is it legal?
               Is it honest and fair?
               Is it in the best interests of the Company?

Disclosure of Conflicts of Interest
       The Company requires that employees fully disclose any situations that reasonably could be expected to give rise to
a conflict of interest. If you suspect that you have a conflict of interest, or something that others could reasonably perceive
as a conflict of interest, you must report it immediately to the Compliance Officer. Conflicts of interest may only be waived
by the Board, or the appropriate committee of the Board, and will be promptly disclosed to the public to the extent required
by law.

Family Members and Work
       The actions of family members outside the workplace may also give rise to conflicts of interest because they may
influence an employee's objectivity in making decisions on behalf of the Company. If a member of an employee's family is
interested in doing business with the Company, the criteria as to whether to enter into or continue the business relationship,
and the terms and conditions of the relationship, must be no less favorable to the Company compared with those that would
apply to a non-relative seeking to do business with the Compcmy under similar circumstances .
        Employees should report any situation involving family members that could reasonably be expected to give rise to a
conflict of interest to their supervisor or the Compliance Officer. For purposes of this Code, "family members" or "members
of your family" include your spouse, brothers, sisters and parents, in-laws and children.

IV. GIFTS AND ENTERTAINMENT
        The giving and receiving of appropriate gifts may be considered common business practice. Appropriate business
gifts and entertainment are welcome courtesies designed to build relationships and understanding among business partners .
However, gifts and

                                                                 4
           Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 18 of 23

                                                            A-436
                 Case 1:16-cv-08759-KPF Document 49-16 Filed 04/28/17 Page 6 of 11




entertainment should never compromise, or appear to compromise, your ability to make objective and fair business
decisions.
       It is the responsibility of employees to use good judgment in this area. As a general rule, employees may give gifts or
entertainment to customers or suppliers only if the gift or entertainment could not be viewed as an inducement to any
particular business decision. All gifts and entertainment expenses made on behalf of the Company must be properly
accounted for on expense reports.
      Employees are not allowed to accept gifts for personal benefit and should submit gifts received during business
courses to the Company. In particular, gifts of over RMB500 must be submitted immediately to the administration
department of the Company and failure in this regard may result in your immediate dismissal by the Company.
       The Company's business conduct is founded on the principle of "fair transaction." Therefore, no employee may
receive kickbacks, bribe others, or secretly receive commissions or any other personal benefits.

V. FCPA COMPLIANCE
       The U .S. Foreign Corrupt Practices Act ("FCPA") prohibits giving anything of value, directly or indirectly, to officials of
foreign governments or foreign political candidates in order to obtain or retain business . A violation of FCPA not only violates
the Company's policy but is also a civil or criminal offense under FCPA which the Company is subject to after the Effective
Time. No employee shall give or authorize directly or indirectly any illegal payments to government officials of any country.
While the FCPA does , in certain limited circumstances, allow nominal "facilitating payments" to be made, any such payment
must be discussed with and approved by your supervisor in advance before it can be made.

VI. PROTECTION AND USE OF COMPANY ASSETS
       Employees should protect the Company's assets and ensure their efficient use for legitimate business purposes only.
Theft, carelessness and waste have a direct impact on the Company's profitability. The use of the funds or assets of the
Company, whether for personal gain or not, for any unlawful or improper purpose is strictly prohibited.
       To ensure the protection and proper use of the Company's assets, each employee should:
               Exercise reasonable care to prevent theft, damage or misuse of Company property;
               Promptly report the actual or suspected theft, damage or misuse of Company property;

                                                                 5
             Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 19 of 23

                                                          A-437
                Case 1:16-cv-08759-KPF Document 49-16 Filed 04/28/17 Page 7 of 11




               Safeguard all electronic programs, data, communications and written materials from inadvertent access by
               others ; and
               Use Company property only for legitimate business purposes .
       Except as approved in advance by the Chief Executive Officer, Executive Chairperson or Chief Financial Officer of
the Company, the Company prohibits political contributions (directly or through trade associations) by any employee on
behalf of the Company. Prohibited political contribution activities include:
         •     any contributions of Company funds or other assets for political purposes ;
         •     encouraging individual employees to make any such contribution; and
               reimbursing an employee for any political contribution.

VII. INTELLECTUAL PROPERTY AND CONFIDENTIALITY
               All inventions, creative works, computer software, and technical or trade secrets developed by an employee
               in the course of perfonning the employee's duties or primarily through the use of the Company's materials and
               technical resources while working at the Company, shall be the property of the Company.
         •     The Company maintains a strict confidentiality policy. During an employee's term of employment, the
               employee shall comply with any and all written or unwritten rules and policies concerning confidentiality and
               shall fulfill the duties and responsibilities concerning confidentiality applicable to the employee.
               In addition to fulfilling the responsibilities associated with his position in the Company, an employee shall not,
               without first obtaining approval from the Company, disclose, announce or publish trade secrets or other
               confidential business information of the Company, nor shall an employee use such confidential infonnation
               outside the course of his duties to the Company.
               Even outside the work environment, an employee must maintain vigilance and refrain from disclosing
               important infonnation regarding the Company or its business, customers or employees .
               An employee's duty of confidentiality with respect to the confidential information of the Company survives the
               termination of such employee's employment with the Company for any reason until such time as the
               Company discloses such information publicly or the information otherwise becomes available in the public
               sphere through no fault of the employee.

                                                                6
              Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 20 of 23

                                                           A-438
                  Case 1:16-cv-08759-KPF Document 49-16 Filed 04/28/17 Page 8 of 11




                Upon termination of employment, or at such time as the Company requests, an employee must return to the
                Company all of its property without exception, including all forms of medium containing confidential
                information, and may not retain duplicate materials.

VIII. ACCURACY OF FINANCIAL REPORTS AND OTHER PUBLIC COMMUNICATIONS
       Upon the completion of the initial public offering, the Company will be required to report its financial results and other
material information about its business to the public and the SEC . It is the Company's policy to promptly disclose accurate
and complete information regarding its business, financial condition and results of operations. Employees must strictly
comply with all applicable standards, laws , regulations and policies for accounting and financial reporting of transactions ,
estimates and forecasts . Inaccurate, incomplete or untimely reporting will not be tolerated and can severely damage the
Company and result in legal liability.
       Employees should be on guard for, and promptly report, any possibility of inaccurate or incomplete financial reporting.
Particular attention should be paid to:
                Financial results that seem inconsistent with the performance of the underlying business;
                Transactions that do not seem to have an obvious business purpose; and
                Requests to circumvent ordinary review and approval procedures.
       The Company's senior financial officers and other employees working in the Finance Department have a special
responsibility to ensure that all of the Company's financial disclosures are full , fair, accurate, timely and understandable. Any
practice or situation that might undermine this objective should be reported to the Compliance Officer.
       Employees are prohibited from directly or indirectly taking any action to coerce, manipulate, mislead or fraudulently
influence the Company's independent auditors for the purpose of rendering the financial statements of the Company
materially misleading. Prohibited actions include but are not limited to those actions taken to coerce, manipulate, mislead or
fraudulently influence an auditor:
          •     to issue or reissue a report on the Company's financial statements that is not warranted in the circumstances
                (due to material violations of U.S. GAAP, generally accepted auditing standards or other professional or
                regulatory standards);
                not to perform audit, review or other procedures required by generally accepted auditing standards or other
                professional standards ;

                                                                7
           Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 21 of 23

                                                          A-439
                 Case 1:16-cv-08759-KPF Document 49-16 Filed 04/28/17 Page 9 of 11




               not to withdraw an issued report; or
               not to communicate matters to the Company's Audit Committee.

IX. COMPANY RECORDS
        Accurate and reliable records are crucial to the Company's business and form the basis of its earnings statements,
financial reports and other disclosures to the public . The Company's records are the source of essential data that guides
business decision-making and strategic planning. Company records include, but are not limited to, booking information,
payroll, timecards, travel and expense reports, e-mails, accounting and financial data, measurement and performance
records, electronic data files and all other records maintained in the ordinary course of our business .
       All Company records must be complete, accurate and reliable in all material respects. There is never an acceptable
reason to make false or misleading entries. Undisclosed or unrecorded funds, payments or receipts are strictly prohibited.
You are responsible for understanding and complying with the Company's record keeping policy. Contact the Compliance
Officer if you have any questions regarding the record keeping policy.

X. COMPLIANCE WITH LAWS AND REGULATIONS
        Each employee has an obligation to comply with the laws of the cities, provinces, regions and countries in which the
Company operates . This includes, without limitation, laws covering commercial bribery and kickbacks, copyrights ,
trademarks and trade secrets, information privacy, insider trading, offering or receiving gratuities, employment harassment,
environmental protection, occupational health and safety, false or misleading financial information, misuse of corporate
assets and foreign currency exchange activities . Employees are expected to understand and comply with all laws, rules and
regulations that apply to your position at the Company. If any doubt exists about whether a course of action is lawful, you
should seek advice immediately from the Compliance Officer.

XI. DISCRIMINATION AND HARASSMENT
        The Company is firmly committed to providing equal opportunity in all aspects of employment and will not tolerate
any illegal discrimination or harassment based on race, ethnicity, religion, gender, age, national origin or any other protected
class . For further information, you should consult the Compliance Officer.

XII. HEALTH AND SAFETY
       The Company strives to proviue e111µluyees wil11 c1 sc1fe and healthy work environment. Each employee has
responsibility for maintaining a safe and healthy workplace for other employees by following environmental, safety and
health rules and practices and reporting

                                                               8
           Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 22 of 23

                                                           A-440
                Case 1:16-cv-08759-KPF Document 49-16 Filed 04/28/17 Page 10 of 11




accidents, injuries and unsafe equipment, practices or conditions. Violence and threatening behavior are not permitted.
        Each employee is expected to perform his or her duty to the Company in a safe manner, free of the influences of
alcohol , illegal drugs or other controlled substances. The use of illegal drugs or other controlled substances in the workplace
is prohibited.

XIII. VIOLATIONS OF THE CODE
        All employees have a duty to report any known or suspected violation of this Code, including any violation of laws,
rules, regulations or policies that apply to the Company. Reporting a known or suspected violation of this Code by others will
not be considered an act of disloyalty, but an action to safeguard the reputation and integrity of the Company and its
employees .
        If you know of or suspect a violation of this Code, it is your responsibility to immediately report the violation to the
Compliance Officer, who will work with you to investigate your concern . All questions and reports of known or suspected
violations of this Code will be treated with sensitivity and discretion. The Compliance Officer and the Company will protect
your confidentiality to the extent possible, consistent with the law and the Company's need to investigate your concern.
        It is the Company's policy that any employee who violates this Code will be subject to appropriate discipline,
including termination of employment, based upon the facts and circumstances of each particular situation. Your conduct as
an employee of the Company, if it does not comply with the law or with this Code, can result in serious consequences for
both you and the Company.
      The Company strictly prohibits retaliation against an employee who, in good faith, seeks help or reports known or
suspected violations. An employee inflicting reprisal or retaliation against another employee for reporting a known or
suspected violation, will be subject to disciplinary action up to and including termination of employment.

XIV. WAIVERS OF THE CODE
        Waivers of this Code will be granted on a case-by-case basis and only in extraordinary circumstances . Waivers of
this Code may be made only by the Board, or the appropriate committee of the Board, and may be promptly disclosed to the
public if so required by applicable laws and regulations .

XV. CONCLUSION
      This Code contains general guidelines for conducting the business of the Company consistent with the highest
standards of business ethics . If you have any questions about these guidelines , please contact the Compliance Officer. We
expect all employees to adhere to these standards. Each employee is separately responsible for his or her actions. Conduct
that

                                                                9
          Case 1:16-cv-08759-KPF Document 79-11 Filed 09/12/19 Page 23 of 23

                                                       A-441
               Case 1:16-cv-08759-KPF Document 49-16 Filed 04/28/17 Page 11 of 11




violates the law or this Code cannot be justified by claiming that it was ordered by a supervisor or someone in higher
management. If you engage in conduct prohibited by the law or this Code, you will be deemed to have acted outside the
scope of your employment. Such conduct will subject you to disciplinary action, including termination of employment.


                                                   *******•****•

                                                           10
